Citation Nr: 0833815	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  03-21 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder 
based on direct or presumptive incurrence of the condition in 
service or, if pre-existing service, based on aggravation 
during service beyond its' natural progression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
March 1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for a low back disorder.

In a December 2007 decision, the Board denied the veteran's 
claim for service connection for a low back disorder under 
the theory that it was caused or aggravated by his already 
service-connected left knee disability.  38 C.F.R. § 3.310 
(2007).  However, the Board then remanded the claim for 
additional evidentiary development and readjudication under 
the alternative theory that his low back disorder was 
directly or presumptively incurred in or aggravated by his 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

The Board has since advanced this case on the docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran was diagnosed with arthritis of the lumbar spine 
within one year of his separation from active duty.


CONCLUSION OF LAW

It is presumed the veteran's low back disorder, in particular 
his arthritis, was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Since arthritis is considered a chronic disease, it may be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10 percent) within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.  At the 
time the veteran filed his claim, a compensable (10 percent) 
disability rating was warranted for slight limitation of 
motion of the lumbar spine due to arthritis.  See 38 C.F.R. 
§ 4.7a, Diagnostic Codes 5003, 5010, 5292.

For purposes of establishing service connection under 38 
U.S.C.A. § 1110, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).



In July 2003, VA's General Counsel issued a precedent opinion 
holding that, in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  This holding 
replaced the previous standard under 38 C.F.R. § 3.304(b), 
which had required that if a condition was not noted at entry 
but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the 
claimant to show that the condition increased in severity 
during service.

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

The Court has held on multiple occasions that lay statements 
by a veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

In this particular case at hand, the record shows the veteran 
recently has been diagnosed with various low back (lumbar 
spine) disorders, including degenerative disc disease, spinal 
stenosis, moderate osteoarthritic changes of the sacroiliac 
joints, and lumbar dextroscoliosis.  Since he has proven the 
essential element of a current disability concerning his low 
back, the determinative issue is whether this disability was 
either incurred in or aggravated by his service, including 
whether the arthritis in particular may be presumed to have 
been incurred in service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

At the time the veteran entered military service in 1945 
there were no noted defects concerning his lumbar spine or 
low back.  The Board must therefore presume that he entered 
service in sound condition.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  In addition, this presumption has not been 
rebutted, since clear and unmistakable evidence does not show 
that his low back disorder pre-existed his military service.

Concerning this, the only evidence suggesting the veteran may 
have had low back problems prior to service is a September 
1946 report - keeping in mind he had been recently discharged 
from the military in March 1946 - wherein a private physician 
noted the veteran's three-year history of back pain, meaning 
dating back to 1943, before he began serving on active duty 
in February 1945.  Following a physical examination, this 
physician diagnosed the veteran with arthritis of the spine, 
but offered no opinion concerning the etiology or date of 
onset of this condition.  Thus, the fact that this physician 
merely noted the veteran's three-year history of back pain 
does not constitute clear and unmistakable evidence that his 
arthritis necessarily pre-existed service.  In short, the 
presumption of soundness has not been rebutted in this case.  
Id.  

The Board sees that none of the veteran's service medical 
records, including a separation examination report dated in 
March 1946, makes any reference to back problems.  
Nevertheless, arthritis of the back was diagnosed so 
relatively soon after service, in September 1946, clearly 
during the one-year presumptive period.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  It also appears that 
the veteran's arthritis was manifest to a compensable degree 
of at least 10 percent at the time of that initial showing.  
And although the September 1946 report does not include 
findings from range-of-motion testing, the fact that pain was 
noted with motion indicates the veteran had at least slight 
limitation of motion of the lumbar spine, as required for a 
compensable rating under Diagnostic Code 5292.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).

Because of the initial manifestation of the arthritis to at 
least the required degree of 10-percent disabling within one 
year of the veteran's discharge from the military, the Board 
must effectively presumed this condition was incurred in 
service when, as here, there is no probative evidence 
rebutting this presumption.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In particular, there is no 
subsequent radiographic, i.e., X-ray evidence showing the 
absence of arthritis following the September 1946 report.  

In conclusion, since the medical evidence shows that 
arthritis of the lumbar spine first became manifest to a 
compensable degree within one year of discharge from service, 
service connection for a low back disorder is granted on a 
presumptive basis.  And in light of the favorable outcome, 
there is no need to discuss whether VA has satisfied its 
duties to notify and assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100, et seq.  
See also 38 C.F.R. § 20.1102 (discussing the notion of 
harmless error).



It is also worth explaining parenthetically in closing that 
the Board's December 2007 remand, in part, was to have the 
veteran examined for a medical nexus opinion indicating 
whether his low back disorder is attributable to his military 
service - either as directly or presumptively incurred in 
service or, 
if pre-existing his service, as a result of chronic 
aggravation of the condition during service beyond its' 
natural progression.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4).  But when the VA clinician tried to examine 
the veteran on remand in April 2008, he was entirely 
concerned with the severity of his already service-connected 
left knee disability - not the etiology of his low back 
disorder, his current claim at issue before the Board.  
Indeed, he indicated that he did not even care about his low 
back, going so far as to proclaim that he did not even have a 
low back disability.  Generally speaking, in the absence of 
proof of a current disability, there can be no valid claim.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  See, too, Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

The veteran's statements, however, notwithstanding, there is 
no denying he has the required diagnosis of arthritis within 
the allotted one-year presumptive period following his 
discharge from the military.  And although, even by his 
admission, he apparently does not currently have any 
significant arthritic pain in his low back (or resulting 
limitation of motion, etc.), the severity of his low back 
disability is not presently a question for the Board to 
decide - rather only the etiology of the condition in terms 
of whether it is traceable back to his military service.  The 
RO will determine the relative severity of his low back 
disability when assigning an initial disability rating after 
receiving the files back from the Board to implement this 
decision granting service connection.

Moreover, if the veteran believes the rating for his left 
knee disability is too low, he has to file a separate claim 
for that - requesting an increased rating.  The Board does 
not presently have jurisdiction to consider this additional 
claim because the RO has not yet considered it, much less 
denied it and the veteran responded by filing a timely 
appeal.  See 38 C.F.R. § 20.200 (2007).


ORDER

Service connection for a low back disorder, in particular 
arthritis, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


